DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The claims are objected to regarding the following informalities:
	In line 24 of claim 1, “said bottom end of said container” should be --a bottom end of said container--
	In line 1 of claim 6, “according to claim 6” is a typographical error as a claim cannot depend from itself.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Neumann (US 8,146,535) is the closest prior art of record, and discloses an animal watering device including a base (15), a heater (figure 2), a temperature sensor (23), a control unit (40), a container (28), a lid (30), a plug (33), and a lever (34), the lever being in mechanical communication with the lid (via link 32).  In Neumann, the plug does not rest on the lever and the lever does not extend into the container but instead is disposed fully inside the container.  Other references, such as Thornburgh (US 662,990) show an automatic watering device with a plug connected to a lid.  The configuration of the lever, the plug, and the lid defined in claims 1 and 17, in the context of the present application and all of the other limitations of the respective claims, define a claim scope which is not 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799